17‐3493‐cv 
Vitti v. Macy’s Inc. 
 
                        UNITED STATES COURT OF APPEALS 
                            FOR THE SECOND CIRCUIT 
                                        
                               SUMMARY ORDER 
                                              
RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL  EFFECT. 
CITATION TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS 
PERMITTED  AND  IS  GOVERNED  BY  FEDERAL  RULE  OF  APPELLATE 
PROCEDURE  32.1  AND  THIS  COURT=S  LOCAL  RULE  32.1.1.  WHEN  CITING  A 
SUMMARY  ORDER  IN  A  DOCUMENT  FILED  WITH  THIS  COURT,  A  PARTY 
MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE 
(WITH THE NOTATION ASUMMARY ORDER@). A PARTY CITING A SUMMARY 
ORDER  MUST  SERVE  A  COPY  OF  IT  ON  ANY  PARTY  NOT  REPRESENTED  BY 
COUNSEL. 
 
         At a stated term of the United States Court of Appeals for the Second 
Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley 
Square, in the City of New York, on the 21st day of December, two thousand 
eighteen. 
 
PRESENT:  DENNIS JACOBS, 
                   GUIDO CALABRESI, 
                                      Circuit Judges, 
                   JED S. RAKOFF,*
                                      District Judge. 
                                              
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐X 
Angela Vitti,     
                   Plaintiff‐Appellant, 


*  Judge Jed S. Rakoff, United States District Court for the Southern District of New 
York, sitting by designation. 

                                            1
 
                   ‐v.‐                                          17‐3493 
 
Macy’s Incorporated, DBA Macy’s Inc., DBA 
Macy’s New York, Clinique Laboratories, LLC 
                   Defendants‐Appellees. 
 
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐X 
 
FOR APPELLANT:                              Laurie E. Morrison, Law Offices of Laurie 
                                            E. Morrison, New York, NY.   
 
FOR APPELLEES:                              Latieke M. Lyles, Macy’s Inc., St. Louis, MO 
                                            (David H. Ganz, Schoeman Updike 
                                            Kaufman & Gerber LLP, New York, NY, 
                                            Christopher M. McFadden, Schoeman 
                                            Updike Kaufman & Gerber LLP, Wayne, 
                                            NJ, on the brief), for Macy’s Inc. 
 
                                            Todd H. Girshon (Tania J. Mistretta, on the 
                                            brief), Jackson Lewis P.C., New York, NY, 
                                            for Clinique Laboratories, LLC. 
 
         Appeal from a judgment of the United States District Court for the 
Southern District of New York (Sullivan, J.). 

     UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 
ADJUDGED AND DECREED that the judgment of the district court be 
AFFIRMED.   

       Plaintiff Angela Vitti appeals from the judgment of the United States 
District Court of the Southern District of New York (Sullivan, J.) granting 
defendants’ motions for summary judgment.    Vitti claims that she suffered 
discrimination and retaliation in violation of the Americans with Disabilities Act, 
42 U.S.C. § 12101 et seq. (“ADA”).    We assume the parties’ familiarity with the 

                                           2
underlying facts and procedural history. 

      Vitti suffers from anxiety, depression, high blood pressure, and 
agoraphobia.    Her conditions affect her breathing, walking, blood pressure, and 
sleeping.    Though serious, her various conditions do not limit her from 
functioning day to day. 

       Macy’s employed Vitti in the Clinique department of its Herald Square 
Store from June 24, 2012 until April 4, 2013.    Vitti’s job application stated that 
she was available to work all shifts; but, during her pre‐employment interviews, 
she requested that she be allowed to take Wednesdays off to attend weekly 
therapy sessions.    Vitti did not specify the medical condition for which she 
needed therapy, but her managers were aware that she was receiving medically 
required psychotherapy. 

      From June to November 2012, Vitti’s schedule did not include any 
Wednesday shifts.    Although she requested the schedule, Vitti never filled out 
any paperwork seeking an accommodation in connection with her weekly 
therapy sessions or her alleged disability.    During this period, Vitti received a 
“Record of Associate Contact” for lateness (five days) and absence (one day) 
unrelated to her Wednesday sessions.   

       In November, Vitti requested extended medical leave, which was granted 
by Macy’s corporate Leave of Absence office in Florida.    While Vitti was on 
leave, Macy’s informed her that if on return to work she would have ongoing 
medical restrictions, she must have her healthcare provider complete the 
reasonable accommodation form and return it to human resources at least three 
weeks prior to the end of the leave.    Vitti did not have anyone fill out an 
accommodation form.   

      Macy’s transitioned to an automated scheduling system that eliminated 
preference‐based scheduling and required employees to apply to human 
resources to take certain days off for religious or disability accommodation.    In 
the absence of such a requested accommodation, Vitti’s supervisor stopped 
allowing her to take Wednesdays off.    Vitti skipped work on the five 
Wednesdays for which she was scheduled. 

                                          3
       Vitti continued to show up late or miss work altogether.    On March 5, 
2013, her repeated offenses resulted in a “First Warning,” the second level of 
discipline for poor attendance.    A “Final Warning” followed on March 28.   
Vitti was terminated for unsatisfactory attendance on April 4, 2013.    That 
termination was error; a Macy’s human resources employee made the decision 
based on an incorrect understanding of the process applicable to union 
employees. 

       A grant of summary judgment is reviewed de novo.    D’Amico v. City of 
New York, 132 F.3d 145, 149 (2d Cir. 1998).    Summary judgment is appropriate 
when “the movant shows that there is no genuine dispute as to any material fact 
and the movant is entitled to judgment as a matter of law.”    Fed. R. Civ. P. 56(a); 
see also Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986).    Courts construe any 
ambiguous fact “in the light most favorable to the nonmoving party.”    Giordano 
v. City of New York, 274 F.3d 740, 746 (2d Cir. 2001).    “The non‐moving party 
may not rely on mere conclusory allegations nor speculation, but instead must 
offer some hard evidence showing that its version of the events is not wholly 
fanciful.”    D’Amico, 132 F.3d at 149. 

     On appeal, Vitti argues: (1) wrongful termination, (2) failure to 
accommodate, (3) retaliation, and (4) hostile work environment.    Because only 
employers can be liable under Vitti’s causes of action, a predicate question is 
whether Clinique employed Vitti.   

     1. Vitti argues that Clinique jointly employed her while she was employed 
by Macy’s.    We disagree.     

       In a joint employer relationship, “an employee, formally employed by one 
entity, who has been assigned to work in circumstances that justify the 
conclusion that the employee is at the same time constructively employed by 
another entity, may impose liability for violations of employment law on the 
constructive employer, on the theory that this other entity is the employee’s joint 
employer.”    Arculeo v. On‐Site Sales & Marketing, LLC, 425 F.3d 193, 198 (2d 
Cir. 2005).    “A joint employer relationship may be found to exist [if] there is 
sufficient evidence that the respondent had immediate control over the other 


                                          4
company’s employees.”    NLRB v. Solid Waste Servs., Inc., 38 F.3d 93, 94 (2d Cir. 
1994) (per curiam).    “Relevant factors include commonality of hiring, firing, 
discipline, pay, insurance, records, and supervision.”    Id.   

      Macy’s was Vitti’s sole employer.    Macy’s paid Vitti’s salary, provided 
her with a wage statement and insurance, approved her medical leave, and 
required her to sign its code of conduct.    Macy’s also assigned Vitti to the 
Clinique counter, set her work schedule, supervised her, disciplined her, and 
ultimately fired her.     

       In contrast, there is no evidence that Clinique had close managerial control 
of Vitti.    While Vitti worked the Clinique counter, received product training 
from Clinique, and received Clinique’s Professional Image Standards manual, 
the record lends no support to her conclusion that Clinique exerted personnel 
control.    Clinique never paid or insured Vitti, never disciplined her, and has no 
records associated with her employment. 

     Accordingly, Clinique did not employ Vitti and is entitled to summary 
judgment on all Vitti’s claims.   

       2. The ADA prohibits employers from discriminating against a qualified 
individual because of a disability in the terms, conditions, and privileges of 
employment.    42 U.S.C. § 12112(a).    To establish a prima facie case of 
discrimination under the ADA, an employee must show that (a) their employer 
is subject to the ADA; (b) they are disabled within the meaning of the ADA or 
perceived to be so by the employer; (c) they were otherwise qualified to perform 
the essential functions of the job with or without reasonable accommodation; and 
(d) they suffered an adverse employment action because of their disability.   
Brady v. Wal‐Mart Stores, Inc., 531 F.3d 127, 134 (2d Cir. 2008).     

       The district court concluded that Vitti failed to establish a prima facie case 
of discrimination.    We agree.   

      Vitti failed to show she was qualified for her position at Macy’s.    “The 
term ‘qualified,’ with respect to an individual with a disability, means that the 
individual satisfies the requisite skill, experience, education and other job‐related 

                                          5
requirements of the employment position such individual holds or desires and, 
with or without reasonable accommodation, can perform the essential functions 
of such position.”    29 CFR 1630.2(m); see Shannon v. N.Y. City Transit Auth., 
332 F.3d 95, 99‐100 (2d Cir. 2003).    “[R]egularly attending work is an essential 
function of virtually every job.”    Vandenbroek v. PSEG Power CT LLC, 356 Fed. 
App’x 457, 460 (2d Cir. 2009) (internal quotation marks omitted).    “In 
determining which duties are fundamental, [courts] accord ‘considerable 
deference to an employer’s judgment.’”    Id. (quoting D’Amico, 132 F.3d at 151). 

      Vitti was unable to perform the essential duty of regularly showing up to 
work: she breached Macy’s attendance policy notwithstanding that Macy’s never 
counted a Wednesday absence against her.    See EEOC v. Ford Motor Co., 782 
F.3d 753, 761 (6th Cir. 2015) (collecting cases) (“That general rule ‐‐ that regularly 
attending work on‐site is essential to most jobs, especially the interactive ones ‐‐ 
aligns with the text of the ADA.”). 

       In addition, Vitti failed to show a causal connection between her alleged 
disability and adverse employment actions.    Vitti argues that discriminatory 
animus can be inferred from the timing of events ‐‐ i.e., because Macy’s stopped 
granting Vitti’s requests to have Wednesdays off after she returned from medical 
leave.     

       However, Vitti’s progressive discipline for lateness began before either her 
medical leave or her complaint regarding coworker behavior.    “Where timing is 
the only basis for a claim of retaliation, and gradual adverse job actions began 
well before the plaintiff had ever engaged in any protected activity, an inference 
of retaliation does not arise.”    Slattery v. Swiss Reinsurance America Corp., 248 
F.3d 87, 95 (2d Cir. 2001).    Macy’s adhered to its three‐step disciplinary process 
treating Vitti as it would any other employee.    Moreover, Vitti’s absences on the 
days she attended therapy were never counted against her. 

      Accordingly, the grant of summary judgment on Vitti’s discriminatory 
discharge claim is affirmed. 

      3. Vitti argues that Macy’s should have accommodated her disability by 
allowing her Wednesdays off.    To make a prima facie case of discrimination 

                                          6
based on an employer’s failure to accommodate, Vitti must show: (1) she is an 
individual with a disability as defined by the ADA; (2) the employer had notice 
of her disability; (3) with reasonable accommodation, she could perform the 
essential functions of the job; and (4) the employer refused to make a reasonable 
accommodation.    McBride v. BIC Consumer Prods. Mfg. Co., 583 F.3d 92, 97 (2d 
Cir. 2009).     

       “[G]enerally, it is the responsibility of the individual with a disability to 
inform the employer that an accommodation is needed.”    See Brady, 531 F.3d at 
135 (quoting Graves v. Finch Pruyn & Co., 457 F.3d 181, 184 (2d Cir. 2006)).   
“An employer who acts or fails to act without knowledge of a disability cannot 
be said to have discriminated based on that disability. . . . [T]he notice 
requirement prevents an employee from keeping her disability a secret and suing 
later for failure to accommodate.”    Id. at 135. 

        Vitti’s failure to show that she was qualified to perform the essential 
functions of the job warrants affirmance on this claim.    In addition, Vitti fails to 
establish denial of a reasonable accommodation because she never requested 
one.    Macy’s allowed Vitti to take off Wednesdays pursuant to their standard 
scheduling policy, not an accommodation request.    Macy’s informed Vitti of the 
need to request a disability accommodation while she was on extended leave, 
but she failed to make any such request.    Macy’s therefore lacked notice of any 
need for an accommodation. 

     Accordingly, the grant of summary judgment on the failure to 
accommodate claim is affirmed.     

       4. The ADA bars retaliation against an employee for opposing any act or 
practice made unlawful by the ADA.    42 U.S.C. § 12203(a).    To establish a 
prima facie case of retaliation, Vitti must show that: “(1) [s]he engaged in an 
activity protected by the ADA; (2) the employer was aware of this activity; (3) the 
employer took adverse employment action against h[er]; and (4) a causal 
connection exists between the alleged adverse action and the protected activity.”   
Treglia v. Town of Manlius, 313 F.3d 713, 719 (2d Cir. 2002).    Temporal 
proximity alone is insufficient to defeat a motion for summary judgment.    See El 


                                          7
Sayed v. Hilton Hotels Corp., 627 F.3d 931, 933 (2d Cir. 2010) (“The temporal 
proximity of events may give rise to an inference of retaliation for the purposes 
of establishing a prima facie case of retaliation under Title VII, but without more, 
such temporal proximity is insufficient to satisfy appellant’s burden to bring 
forward some evidence of pretext.”). 

       Vitti argues that she engaged in protected activity when she wrote a three‐
page complaint describing her perceived mistreatment by a coworker and 
complained to supervisors several times.    She claims that the proximity between 
this complaint and Macy’s cessation of accommodations, disciplinary actions, 
and firing establish causation and pretext.    We disagree.   

      Vitti’s actions were unprotected.    Macy’s scheduling policy is not 
statutorily prohibited discrimination, and Vitti’s complaint raising a personal 
grievance with a coworker was insufficient to alert Macy’s that Vitti believed she 
was the subject of discrimination. 

       In any event, Vitti fails to show a causal connection between her 
complaints and her termination.    Macy’s progressive discipline of Vitti began 
before any of her complaints and continued in accordance with Macy’s policy.   
No issue of fact as to whether Macy’s was motivated by retaliatory animus is 
created by the sequence of events alone.    See Slattery, 248 F.3d at 95.    And Vitti 
offers no evidence that the decision makers who warned and fired Vitti knew of 
her allegedly protected activities.     

       Accordingly, no reasonable jury could have found in favor of Vitti on her 
retaliation claim.    See Weinstock v. Columbia Univ., 224 F.3d 33, 42 (2d Cir. 
2000) (“[P]laintiff must produce not simply some evidence, but sufficient 
evidence to support a rational finding that the legitimate, non‐discriminatory 
reasons proffered by the defendant were false, and that more likely than not 
[retaliation] was the real reason for the employment action.” (alterations and 
internal quotation marks omitted)).    The grant of summary judgment on Vitti’s 
retaliation claim is affirmed. 

      5. Vitti argues that the district court erred in dismissing her hostile work 
environment claim.    Vitti’s complaint did not plead hostile work environment; 

                                           8
she first raised this in opposition to Macy’s motion for summary judgment.    A 
plaintiff may not assert a claim for the first time in opposition to a motion for 
summary judgment.    See Zann Kwan v. Andalex Group LLC, 737 F.3d 834, 843 
(2d Cir. 2013) (holding district court properly dismissed without considering the 
merits of a claim first raised in opposition to motion for summary judgment).   
The dismissal of the hostile work environment claim is therefore affirmed.   

       We have considered Vitti’s remaining arguments and find them to be 
without merit.    For the foregoing reasons, we AFFIRM the judgment of the 
district court. 

                                      FOR THE COURT: 
                                      CATHERINE O’HAGAN WOLFE, CLERK 




                                        9